DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 April 2022 [hereinafter Response] has been entered, where:
	Claims 1, 2, 6, 7, 9, 12-14, 18-20, 24-26, 28, and 29 have been amended.
Claims 4, 10, 11, 16, and 22 are cancelled.
	Claims 1-3, 5-9, 12-15, 17-21, and 23-29 are pending.
	Claims 1-3, 5-9, 12-15, 17-21, and 23-29 are pending.
Information Disclosure Statement
3.	An information disclosure statement was submitted on 20 April 2022. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statement.
Claim Rejections - 35 U.S.C. § 112
4.	The rejection to claim 25 under Section 112(b) is WITHDRAWN in view of the Applicant’s amendment to the claim. 
Claim Rejections - 35 U.S.C. § 103
5.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 12, 13, 19, and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170339069 to Larsson et al. [hereinafter Larsson] in view of US Published Application 20130097377 to Satoyama et al [hereinafter Satoyama] and US Published Application 20150286507 to Elmroth et al. [hereinafter Elmroth].
Regarding claims 1, 13, and 19, Larsson teaches [a] computer-implemented method (Larsson ¶¶ 0097-98) of claim 1, [a] non-transitory computer readable medium (Larsson, cl. 42) having stored thereon a sequence of instructions which, when stored in memory and executed by a processor, causes the processor to perform a set of acts (Larsson ¶ 0030) of claim 13, and [a] computing system (Larsson ¶ 0041) of claim 19, comprising:
storing, in a database associated with a virtualization environment (Larsson ¶ 0055 teaches cloud computing applications include applications utilizing cloud computing, such as web email application, a data storage application, or an application for running a virtual machine (that is, storing, in a database associated with a virtualization environment)), usage data for a plurality of users corresponding to respective nodes of a plurality of nodes in the virtualization environment (Larsson ¶ 0062 teaches collecting previous usage information of each user, S11 (that is, “usage information of each user” includes usage data for a plurality of users corresponding to respective nodes of a plurality of nodes). The previous usage information comprises previous or earlier management of cloud computing resources (that is, “cloud computing” is a virtualization environment) of each user; Larsson ¶ 0055 teaches a user is “an application, such as a cloud computing application,” and also includes a “computer program, a person, or a device”), . . . ; 
determining computer resource demand for the resource in the virtualization environment (Larsson ¶ 0056 teaches "user predictability" used herein includes the predictability of the behavior of a user, for example, whether their future behavior, in terms of what cloud computing resources they will request or their demand on a cloud computing infrastructure (that is, the virtualization environment), can be easily predicted or not (that is, determining the computer resource demand for the resource)) at least by:
training a plurality of prediction models, wherein individual prediction models of the plurality of prediction models are trained (Larsson ¶ 0079 teaches [t]he prediction module 11 comprises a training sub-module 17 and a test sub-module 18 for creating a prediction model for each user as seen in FIG. 5 (that is, training a plurality of prediction models, wherein individual prediction models of the plurality of prediction models are trained)) at least by processing a subset of the usage data for the first user stored in the database associated with the virtualization environment corresponding to one of the plurality of users (Larsson ¶ 0079 teaches the previous usage information is split into two datasets. One dataset (that is, a subset of the usage data for the first user) is input into the training sub-module 17 comprising an algorithm for creating and/or training the prediction model), wherein multiple predictions models of the plurality of prediction models (Larsson ¶ 0054 teaches user. The method comprises determining a prediction accuracy score of each user which is indicative of their user predictability, and allocating cloud computing resources to each user dependent on their user predictability) reflect seasonality of usage of the storage of the storage pool by multiple users over time (Larsson ¶ 0057 teaches [c]loud computing resources include, for example, central processing units (CPUs), random access memory (RAM), network bandwidth and disk capacity (that is, “disk capacity” is a usage of the storage of the storage pool by multiple users over time));
 (Larsson Fig. 2 teaches (Examiner annotations in dashed text boxes, and text underlines): 

    PNG
    media_image1.png
    703
    618
    media_image1.png
    Greyscale

Larsson ¶ 0063 teaches creating a prediction model for each user as indicated by S12 in FIG. 2. This involves inputting previous usage information into an algorithm so as to create a prediction model which determines or calculates a prediction accuracy score for each user); further, Larsson Fig. 5 teaches a prediction module (Examiner annotations in dashed text boxes):

    PNG
    media_image2.png
    313
    509
    media_image2.png
    Greyscale

Larsson ¶ 0079 teaches prediction module 11 comprises a training sub-module 17 and a test sub-module 18 for creating a prediction model for each user as seen in FIG. 5. The prediction model is based on the previous usage information so as to determine the prediction accuracy score for each user. In one embodiment, the previous usage information is split into two datasets (that is, at least by processing at least a subset of the first usage data and at least by processing at least a subset of the second usage data). One dataset is input into the training sub-module 17 comprising an algorithm for creating and/or training the prediction model. The algorithm may comprise a statistical method or a machine learning based method, for example, neural networks or time-series decomposition; Larsson ¶ 0060 teaches [prediction outputs] based on previous usage information of, for example, the previous, hour(s), day(s), week(s), month(s) or year(s) (that is, usage relative to time is reflects seasonality of resource usage of the first user over time)); 
generating a plurality of predictions using the plurality of trained prediction models, wherein individual predictions of the plurality of predictions correspond to individual users and represent predicted demand from the individual users, and the plurality of predictions reflect the seasonablity of usage of the storage of the storage pool by the multiple users over time; 
* * *
Though Larsson teaches allocating cloud computing resources in a cloud computing environment through multiple prediction models, Larsson, however, does not explicitly teach - 
* * *
storing . . . , wherein the usage data corresponds to a distributed computer resource that comprises a storage pool, the usage data represents usage of storage of the storage pool by respective users of the plurality of users, and the storage pool is accessed through a plurality of virtualized controllers;
* * *
and generating a graphical user interface having at least a representation of the determined computer resource demand.
But Satoyama teaches -
* * *
storing . . . , wherein the usage data (Satoyama ¶ 0476 teaches data relocation (that is, to storage pool) can be performed in parallel with the relocation process monitoring the data access frequency as described above (that is, “monitoring the data” is the usage data)) corresponds to a distributed computer resource that comprises a storage pool (Satoyama ¶ 0476 teaches [storage pool] tiers are determined based on the monitored information (current real value) and future prediction when relocating data, wherein information regarding relocated (relocation of) data to a tier is stored forcibly in an entry 1820 or the like separately from the monitored information, so as to prevent the relocation process from causing a deadlock), the usage data represents usage of storage of the storage pool by respective users of the plurality of users, and the storage pool is accessed through a plurality of virtualized controllers (Sotayama ¶ 0157 teaches a system configuration of a host computer 10 having a virtualization mechanism (hypervisor) providing a virtual computer (virtual machine (VM), also called a virtual server) 101. . . . The virtualization mechanism is the VM control unit 111, which is a software and/or a hardware for generating and deleting VMs 101, and for executing and controlling VMs 101; Sotayama ¶ 0159 teaches [t]he VM control unit 111 assigns resources such as the storages areas within the storage system 30 when generating the VM 101, and releases the assigned resources within the storage system 30 when deleting the VM 101 (that is, the “VM control unit 111” is where the storage pool is accessed through a plurality of virtualized controllers)
[Examiner notes that Applicant defines a virtualized controller as “a collection of software instructions that serve to abstract details of underlying hardware or software components from one or more higher-level processing entities. A virtualized controller can be implemented as a virtual machine, as a virtual machine, as an executable container (e.g., a Docker container), or within a layer (e.g., such as a layer in a hypervisor1.” (Specification ¶ 0091); the plain meaning of “VM control unit 111” of Sotayama is not inconsistent with the Applicant’s specification]);
* * *
and generating a graphical user interface having at least a representation of the determined resource demand (Satoyama ¶ 0075 teaches [an] output device 120 is a means for displaying conditions and settings of the host computer 10, which is formed for example of a display device, a printer and the like; Satoyama ¶ 0271 teaches [t]he management program of the management server 20 receives input information entered by an administrator operating a GUI (Graphical User Interface) such as a pool ID which is the identifier of a pool, a usage, a number of the class 1 logical device and a number of the respective logical devices (that is, generating a graphical user interface having at least a representation of the determined resource demand)).
Larsson and Satoyama are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score that is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Satoyama teaches controlling a storage system for dynamically allocating storage capacities to host computers. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Larsson pertaining to multiple predictions of virtualization environment resources with the VM control unit to dynamically allocate storage pools of Satoyama.
The motivation for doing so is for data to be assigned to an appropriate tier at a timing at which the status of a VM has changed, so that the media can be used effectively and the performance of the system can be enhanced. (Satoyama ¶ 0014).
Though Larsson and Satoyama teaches allocating cloud computing resources in a cloud computing environment through multiple prediction models, in which the resources include a storage pool allocated through a VM control unit; the combination of Larsson and Satoyama, however, does not explicitly teach -

aggregating the plurality of predictions into an aggregated prediction that represents aggregate predicted demand for the storage of the storage pool accessed through the plurality of virtualized controllers and reflects the seasonality of usage of the storage of the storage pool by the multiple users over time; and 
wherein the determined computer resource demand is based at least in part upon the aggregated prediction; and
* * *
But Elmroth teaches -
* * *
aggregating the plurality of predictions into an aggregated prediction that represents aggregate predicted demand for the storage of the storage pool . . . and reflects the seasonality of usage of the storage of the storage pool by the multiple users over time; and 
wherein the determined computer resource demand is based at least in part upon the aggregated prediction (Elmroth Fig. 2 teaches (Examiner annotations in dashed text boxes):

    PNG
    media_image3.png
    845
    580
    media_image3.png
    Greyscale

Elmroth ¶ 0039 teaches that prediction unit 120 may further comprise a capacity mapper 163, for mapping of predictions to compute units, and an aggregator 165 for aggregation of a prediction; Elmroth ¶ 0040 teaches aggregator 165 may be arranged to aggregate the at least one difference expressed in compute units. Such that the aggregation results in an aggregated compute unit prediction (that is, determined computer resource demand). The output of the aggregator 165 is a capacity difference, wherein the prediction unit 120 may be arranged to transmit the capacity difference to the resource adapter unit 150 (that is, aggregating the first and the second predictions into an aggregated prediction . . . ; and wherein the determined computer resource demand is based at least in part upon the aggregated prediction); Elmroth ¶ 0029 teaches the usage data in which different applications may have different workload characteristics e.g., some workloads may be spiky in nature while other workloads may have daily, weekly, monthly, or seasonal patterns (that is, “seasonal patterns” in usage data reflects the seasonality of resource usage of the first user over time); and
* * *
Larsson, Satoyama, and Elmroth are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score that is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Satoyama teaches controlling a storage system for dynamically allocating storage capacities to host computers. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Larsson and Satoyama pertaining to computer resource prediction and resource usage in a virtualization environment with the prediction aggregation of Elmroth.
The motivation for doing so is to realize the advantage of a self-tuning autonomous system that can handle both planned and unplanned demand peaks and an optimal constitution of resource units that will give the required capacity be chosen automatically. (Elmroth ¶ 0015).
Regarding claims 12 and 29, the combination of Larsson, Satoyama, and Elmroth teaches all of the limitations of claims 1 and 13, as described in detail above.
Larsson teaches - 
further comprising determining another aggregated prediction based on a system level prediction using a system level prediction model generated by processing aggregated usage data, wherein the aggregated usage data is generated by aggregating the usage data of the respective users for corresponding time periods (Larsson Fig. 8 teaches the users are divided so as to create groups of users with different user predictability (that is, “another aggregated prediction”):

    PNG
    media_image4.png
    487
    611
    media_image4.png
    Greyscale

Larsson ¶ 0064; Larsson ¶ 0069 teaches the determination of a prediction accuracy score based on previous usage information of for example, the previous, hour(s), day(s), week(s), month(s) or year(s), so as to create a prediction accuracy score that reflects a long term behavior of a user . . . the prediction accuracy score is continuously or at regular intervals or on demand recalculated (that is, determining another aggregated prediction is based on a system level prediction using a system level prediction model generated by processing aggregated usage data, wherein the aggregated usage data is generated by aggregating the usage data of the respective users for corresponding time periods)).
9.	Claims 2, 3, 14, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170339069 to Larsson et al. [hereinafter Larsson] in view of US Published Application 20130097377 to Satoyama et al. [hereinafter Satoyama] and US Published Application 20150286507 to Elmroth et al. [hereinafter Elmroth], and further in view of US Published Application 20130185718 to Prakash et al. [hereinafter Prakash].
Regarding claims 2, 14, and 20, the combination of Larsson, Satoyama, and Elmroth teaches all of the limitations of claims 1, 13, and 19, respectively, as described in detail above.
Though Larsson, Satoyama, and Elmroth teaches the features in a virtualization environment of computer resource prediction reflecting seasonality of resource usage on a prediction aggregation basis, the combination of Larsson, Satoyama, and Elmroth, does not explicitly teach -
wherein a first prediction of the plurality of predictions comprises first time series of values, a second prediction of the plurality of predictions comprises a second time series of values, and the aggregated prediction comprises a combination of the first time series and the second time series.
But Prakash teaches -
wherein a first prediction of the plurality of predictions comprises first time series of values, a second prediction of the plurality of predictions comprises a second time series of values, and the aggregated prediction comprises a combination of the first time series and the second time series (Prakash ¶ 0014 teaches aggregated resource usage within a datacenter may require 100 VM hosts Monday through Friday during business hours of 8:00 AM to 5:00 PM but only 30 VM hosts Monday through Friday during non-business hours and during the weekends (that is, the aggregated prediction comprises a combination of the first time series and the second time series)); Prakash ¶ 0016 teaches [a] segmentation function may, for example, model each segment as a Gaussian distribution and compute the statistical distance between the distributions of the segments and Gaussian models of the segments. Statistical distance includes a measure of the difference between probability distributions (e.g., Gaussian distributions). Segment locations can be identified as those locations that reduce the total statistical distance to a desired limit (that is, through “segmentation,” the “statistical distance” renders a first prediction . . . comprises first time series of values, a second prediction of the plurality of predictions comprises a second time series of values,)).
Larsson, Satoyama, Elmroth, and Prakash are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Satoyama teaches controlling a storage system for dynamically allocating storage capacities to host computers. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Prakash teaches the seasonality of a measured aggregated resource usage of a group of virtual machines. Thus, it would have been obvious to a person having ordinary skill in the art to modify the combination of Larsson, Satoyama, and Elmroth pertaining to computer resource prediction including prediction aggregation and storage pool allocation by a VM controller unit with the seasonality of measured aggregated resource streams of Prakash.
The motivation for doing so is because resource demand in a datacenter may not be uniform through a given period such as a day or a week, and by accounting for such uniformity, provide sufficient resources for virtual machine deployment (Prakash ¶ 0001).
Regarding claims 3 and 15, the combination of Larsson, Satoyama, Elmroth, and Prakash teaches all of the limitations of claims 2 and 14, respectively, as described above.
Larsson teaches -
identifying when the distributed computer resource is predicted to be depleted (Larsson ¶ 0027 teaches [to] apply a system policy to the groups of different user predictability so to allocate cloud computing resources to each user; Larsson ¶ 0060 teaches method described with reference to FIG. 1 may be carried out continuously or at regular intervals so that the allocation of cloud computing resource are constantly adapted to changes in type of users requesting resources as well as their behaviors (that is, to “constantly adapt” is identifying when the distributed computer resource is predicted to be depleted so as to avoid such “depletion”) at least by comparing the aggregated prediction to the distributed computer resource (Larsson ¶ 0005 teaches a resource scheduler usually takes into account the available resources and any special requirements such as whether to run a virtual machine in a specific host, or allocate a virtual machine in a particular geographical area. There are many requirements on a resource scheduler as it constantly needs to evaluate what resources are available and trying to meet the demands of the users (that is, “to evaluate” is comparing . . . to the distributed computer resource); Larsson ¶ 0059 teaches allocating cloud computing resources dependent on the user predictability of the users is that the performance of each user is easier to regulate. For example, by mixing or isolating users with different user predictabilities (that is, “mixing or isolating” is the aggregated prediction to the distributed computer resource), the load on the cloud computing infrastructure can more easily be managed).
10.	Claims 5, 6, 17, 18, 23, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170339069 to Larsson et al. [hereinafter Larsson] ] in view of US Published Application 20130097377 to Satoyama et al. [hereinafter Satoyama] and US Published Application 20150286507 to Elmroth et al. [hereinafter Elmroth], and US Published Application 20150033224 to Maheshwari et al. [hereinafter Maheshwari] and further in view of US Published Application 20150339572 to Achin et al. [hereinafter Achin].
Regarding claims 5, 17, and 23, the combination of Larsson, Satoyama, and Elmroth teaches all of the limitations of claims 1, 13, and 19, respectively, as described in detail above.
Though Larsson, Satoyama, and Elmroth teach the features of computer resource demand predictions to allocate resources in a virtualization environment, the combination of Larsson, Satoyama, and Elmroth, however, does not explicitly teach -
wherein the representation of the determined computer resource demand comprises a runway view representing when demand is predicted to meet a threshold corresponding to computer resource capacity.
But Maheshwari teaches - 
wherein the representation of the determined computer resource demand comprises a runway view representing when demand is predicted to meet a threshold corresponding to computer resource capacity (Maheshwari ¶ 0048 teaches [m]anagement console 118 (or VMM 106) populates one or more virtual hard drive (VHD) files for each share. The user is presented with a storage drive within a virtual machine (that is, the “management console” provides a representation of the determined resource demand that comprises a . . . view); Maheshwari ¶ 0083 teaches [0083] In block B282, a quota for the requested share is created. The quota limits the size of the storage space for the share (that is, first resource runway and second resource runway). Thereafter, in block B284, share permissions are created and the management console 118 places a [virtual hard disk] for the share. In another aspect, the [virtual hard disk] is placed by [virtual machine monitor] 106. The copy of the share is created by the storage operating system 107 in block B286. This allows the storage operating system 107 to manage the physical storage space based on the assigned quota for the share), . . . .
Larsson, Satoyama, Elmroth, and Maheshwari are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Satoyama teaches controlling a storage system for dynamically allocating storage capacities to host computers. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Maheshwari teaches systems for managing storage shares in a virtual environment having a plurality of virtual machines. Thus, it would have been obvious to a person having ordinary skill in the art to modify the combination of Larsson, Satoyama, and Elmroth pertaining to computer resource prediction including prediction aggregation for a virtualization environment and allocated through a VM controller unit with the Virtual Machine resource deployment of Maheshwari.
The motivation for doing so is because guest software expects to operate as if it were running on a dedicated computer rather than in a VM. That is, the guest software expects to control various events and have access to hardware resources on a physical computing system (may also be referred to as a host platform) which may be referred to herein as “host hardware resources”. (Maheshwari ¶ 0025).
Though Larsson, Satoyama, Elmroth, and Maheshwari teaches the features of pertaining to allocation prediction to allocate resources in a virtual environment through seasonality of measured aggregated resources with underlying Virtual Machine resource deployment, the combination of Larsson, Satoyama, Elmroth, and Maheshwari, however, does not explicitly teach -
. . . . wherein the additional resource demand is compared to a corresponding resource to form a runway view.
But Achin teaches -
. . . wherein the additional resource demand is compared to a corresponding resource to form a runway view (Achin ¶ 0067 teaches a user interface 120 provides tools for monitoring and/or guiding the search of the predictive modeling space. These tools may provide insight into a prediction problems dataset (e.g., by highlighting problematic variables in the dataset, identifying relationships between variables in the dataset, etc.), and/or insight into the results of the search. In Some embodiments, data analysts may use the interface to guide the search, e.g., by specifying the metrics to be used to evaluate and compare modeling solutions (the additional . . . resource amounts are compared to a corresponding resource to form a runway view), by specifying the criteria for recognizing a suitable modeling solution, etc.).
Larsson, Satoyama, Elmroth, Maheshwari and Achin are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Satoyama teaches controlling a storage system for dynamically allocating storage capacities to host computers. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Maheshwari teaches systems for managing storage shares in a virtual environment having a plurality of virtual machines. Achin teaches predictive model selection based on determined suitability. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of Achin pertaining to the tools for monitoring and/or guiding the search of a predictive modeling space with the resource prediction models and virtual machine deployment of Larsson, Satoyama, Elmroth, and Maheshwari.
The motivation for doing so is so the results of the dataset evaluation are presented via user interface 120 for assessing the effectiveness of the dataset (e.g., using graphs and/or tables). (Achin ¶ 0151).
Regarding claims 6, 18, and 24, the combination of Larsson, Satoyama, Elmroth, Maheshwari, and Achin teaches all of the limitations of claims 5, 17, and 23, respectively, as described above. 
Larsson teaches -
wherein aggregating a first and a second predictions of the plurality of predictions into the aggregated prediction comprises applying a respective weight to results from at least one of a first or second prediction model of the plurality of prediction models (Larsson ¶ 0058 teaches a system policy may be applied wherein users having a prediction accuracy score below a certain value is separated from the remaining users as these are considered unpredictable. These unpredictable users can then be allocated designated hardware so as not to interfere with the performance of users having a prediction accuracy score value higher than a particular value which is considered to be predictable (that is, “predicable” and “unpredictable” characterizations are applying a respective weight to results from at least one of a first or second prediction model of the plurality of prediction models), . . . .
Maheshwari teaches -
. . . , the determined computer resource demand pertains to a storage container (Maheshwari ¶ 0073 teaches management console 118 (or VMM 106) may present the [file] shares (228, FIG. 2D) to multiple VMs as storage containers 229A-229N (FIG. 2D)), the runway view includes a first resource runway and a second resource runway, the first resource runway is indicative of a first future time point or a first future temporal period when the distributed computer resource is predicted to be demanded to a threshold capacity of the distributed computer resource, and the second resource runway is indicative of a second future time point or a second future temporal period when the distributed computer resource is predicted to be demanded to a second threshold capacity of the distributed computer resource (Maheshwari ¶ 0083 teaches [0083] In block B282, a quota for the requested share is created (that is, “quota” is a threshold capacity of the distributed computer resource). The quota limits the size of the storage space for the share (that is, threshold). Thereafter, in block B284, share permissions are created and the management console 118 places a [virtual hard disk] for the share. In another aspect, the [virtual hard disk] is placed by [virtual machine monitor] 106. The copy of the share is created by the storage operating system 107 in block B286. This allows the storage operating system 107 to manage the physical storage space based on the assigned quota for the share).
11.	Claims 7, 25, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170339069 to Larsson et al. [hereinafter Larsson] in view of US Published Application 20130097377 to Satoyama et al. [hereinafter Satoyama] and US Published Application 20150286507 to Elmroth et al. [hereinafter Elmroth], and further in view of US Published Application 20150339572 to Achin et al. [hereinafter Achin].
Regarding claims 7, 25, and 26, the combination of Larsson, Satoyama, and Elmroth teaches all of the limitations of claims 1, 19, and 13, respectively, as described above.
Though Larsson, Satoyama, and Elmroth teach the features of computer resource demand prediction in a virtualization environment, the combination of Larsson, Satoyama, and Elmroth, however, does not explicitly teach -
wherein the plurality of prediction models comprise at least one of an ARIMA (autoregressive integrated moving average) model an ETS (exponential smooth) model an STL (seasonal trend decomposition using Loess) model, a NEURAL NETWORK model, a RANDOM WALK model, a SEASONAL NAÏVE model, a MEAN model, or a LINEAR REGRESSION WITH SEASONAL COMPONENTS model, or a combination thereof.
But Achin teaches -
wherein the first and second prediction models comprise at least one of an ARIMA (autoregressive integrated moving average) model an ETS (exponential smooth) model an STL (seasonal trend decomposition using Loess) model, a NEURAL NETWORK model, a RANDOM WALK model, a SEASONAL NAÏVE model, a MEAN model, or a LINEAR REGRESSION WITH SEASONAL COMPONENTS model, or a combination thereof (Achin ¶ 0219 teaches the predictive modeling system 100 (the trained prediction models) can fit many different model types, including, without limitation, decision trees, neural networks, support vector machine models, regression models, boosted trees, random forests, deep learning neural networks, etc.).
Larsson, Satoyama, Elmroth, and Achin are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Satoyama teaches controlling a storage system for dynamically allocating storage capacities to host computers. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Achin teaches predictive model selection based on determined model suitability. Thus, it would have been obvious to a person having ordinary skill in the art to modify the combination of Larsson, Satoyama, and Elmroth, pertaining to allocation prediction in a virtual environment with the resource prediction models of Achin.
The motivation for doing so is so a predictive modeling system 100 may provide the option of automatically constructing ensembles from those component models that exhibit the best individual performance. (Achin ¶ 0129).
12.	Claims 8, 9, 21, 27, and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170339069 to Larsson et al. [hereinafter Larsson] in view of US Published Application 20130097377 to Satoyama et al. [hereinafter Satoyama] and US Published Application 20150286507 to Elmroth et al. [hereinafter Elmroth], and US Published Application 20150033224 to Maheshwari et al. [hereinafter Maheshwari].
Regarding claims 8, 21, and 27, the combination of Larsson, Satoyama, and Elmroth, teaches all of the limitations of claims 1, 19, and 13, respectively, as described in detail above.
Though Larsson, Satoyama, and Elmroth teach the feature of resource allocation prediction in a virtual machine environment through predictive models, the combination of Larsson, Satoyama and Elmroth, however, does not explicitly teach - 
. . . wherein the determined computer resource demand pertains to a storage container, that comprises an empty virtual disk, a virtual disk being populated with some actual data, a file or object, or a storage space for a virtual machine.
But Maheshwari teaches -
. . . wherein the determined computer resource demand pertains to a storage container (Maheshwari ¶ 0073 teaches management console 118 (or VMM 106) may present the [file] shares (228, FIG. 2D) to multiple VMs as storage containers 229A-229N (FIG. 2D)), that comprises an empty virtual disk, a virtual disk being populated with some actual data, a file or object, or a storage space for a virtual machine (Maheshwari ¶ 0005 teaches [s]torage systems are being used extensively in virtual environments where a physical resource is time-shared among a plurality of independently operating processor executable virtual machines. Typically, storage space is presented to a virtual machine as a virtual hard disk (VHD) file. A storage drive (for example, C:\) is then presented to a user via a user interface within a virtual machine context (that comprises . . . a storage space for a virtual machine)).
Larsson, Satoyama, Elmroth, and Maheshwari are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Satoyama teaches controlling a storage system for dynamically allocating storage capacities to host computers. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Maheshwari teaches systems for managing storage shares in a virtual environment having a plurality of virtual machines. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of Maheshwari pertaining to virtual machine hardware resources with the seasonal prediction models of the combination of Larsson, Satoyama, and Elmroth.
The motivation for doing so is because guest software expects to operate as if it were running on a dedicated computer rather than in a virtual machine. That is, the guest software expects to control various events and have access to hardware resources on a physical computing system (may also be referred to as a host platform) which may be referred to herein as “host hardware resources”. (Maheshwari ¶ 0025).
Regarding claims 9 and 28, the combination of Larsson, Satoyama, Elmroth, and Maheshwari teaches all of the limitations of claims 8 and 26, respectively, as described above.
Maheshwari teaches wherein the storage container comprises an area of storage in the storage pool (Maheshwari ¶ 0032 teaches the storage system 108 provides a set of logical storage volumes (also interchangeably referred to as storage pools) to the storage provider 121 and other clients, for example, VMM [(Virtual Machine Monitor)] 106, and clients 116A-116N. Each volume (that is, storage pool) may be configured to store data files (or data containers (that is, storage container)) . . . and any other type of structured or unstructured data) that is managed by a controller virtual machine above a hypervisor executing on a node in the virtualization environment (Maheshwari ¶ 0028 teaches that a host platform 102 interfaces with a virtual machine monitor (VMM) 106, . . . a hypervisor layer provided by VMWare Inc., or any other type (that is, managed by a controller virtual machine above a hypervisor executing on a node in the virtualization environment)), and an advertised size of the storage container is greater than an actual capacity of the storage pool of the virtualization environment (Maheshwari ¶ 0033 teaches From the perspective of one of the client systems, each volume can appear to be a single drive. However, each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space).
Response to Arguments
13.	Applicant’s arguments have been fully considered. Examiner responds below.
Generally, Examiner notes that the Specification refers to a “runway analysis” and a “virtualization management console may control analysis of the results with respect to each console . . . .” (Specification ¶ 0100; see also Specification ¶ 0107). Though the Specification provides clarifying language relating to the Applicant’s “runway,” and though the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993). A search relating to “memory” or “out of memory” conditions in a VM context provides the references of Garvey and Molina, set out hereinbelow. Such clarifying claim language, upon further consideration and further search by the Examiner, may serve to overcome the cited references.
14.	Applicant argues with regard to the instant claims, “Applicant respectfully asserts that the cited art fails to disclose, teach, or suggest, at least ‘aggregating the plurality of predictions into an aggregated prediction that represents aggregate predicted demand for the storage of the storage pool accessed through the plurality of virtualized controllers and reflects the seasonality of usage of the storage of the storage pool by the multiple users over time’. . . . Larsson fails to disclose, teach, or suggest at the above recited language, at least because the Office Action at pages 8-9 admits that Larsson does not teach the previously recited language of the corresponding clause.” (Response at p. 12 (emphasis added).
Examiner agrees that though Larsson teaches running a virtual machine, Larsson does not explicitly teach a “virtualized controller” in connection with running the virtual machine. Examiner cites to Satoyama for the teachings of a “virtualized controller” as set out in detail in the rejections above.
15.	Applicant submits that “Elmroth, whether alone or in combination with Larsson, fails to disclose, teach, or suggest at least ‘aggregating the plurality of predictions into an aggregated prediction that represents aggregate predicted demand for the storage of the storage pool accessed through the plurality of virtualized controllers and reflects the seasonality of usage of the storage of the storage pool by the multiple users over time’.” (Response at p. 13 (emphasis in original)).
Examiner agrees that though Elmroth teaches running a virtual machine, and also a “hypervisor,” Elmroth does not explicitly teach a “virtualized controller” in connection with running the virtual machine. Examiner cites to Satoyama for the teachings of a “virtualized controller” as set out in detail in the rejections above.
16.	Applicant also submits that “Elmroth discloses that a different in capacity is aggregated. See Elmroth paragraph [0012] . . . . Elmroth, whether alone or in combination with Larsson, fails to disclose, teach, or suggest at least ‘aggregating the plurality of predictions into an aggregated prediction that represents aggregate predicted demand for the storage of the storage pool accessed through the plurality of virtualized controllers and reflects the seasonality of usage of the storage of the storage pool by the multiple users over time’.” (Response at p. 13 (emphasis in original)).
With regard to predictions, Examiner respectfully disagrees. Elmroth teaches that “[t]he prediction unit 120 may further comprise a capacity mapper 163, for mapping of predictions to compute units, and an aggregator 165 for aggregation of a prediction.” (Elmroth ¶ 0039). 
With regard to the explicit teaching of a “virtualized controller,” Examiner points to the teachings of Satoyama for the teachings of a “virtualized controller” as set out in detail in the rejections above.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
(US Published Application 20160371181 to Garvey et al.) teaches, during execution of a virtual machine in a computer system, monitoring time-series garbage -collection (GC) data, and a system that stores an indication of a potential out of-memory (OOM) event for the virtual machine based at least in part on identifying the anomaly in the GC activity of the virtual machine.
(Molina et al., "Addressing Memory Exhaustion Failures in Virtual Machines in a Cloud Environment," IEEE (2013)) teaches the design and implementation of kernel extensions to monitor memory requirements of a VM and prevents the out of memory state by crating swapping space dynamically.
18.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USSPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./Examiner, Art Unit 2122

/BRIAN M SMITH/Primary Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 With respect to the term “hypervisor,” see Elmroth ¶ 0089 (“leveraging hypervisor monitoring facilities in the cloud computing case.”); see also, e.g., Satoyama ¶ 0157 (“a virtualization mechanism (hypervisor) providing a virtual computer . . . 101”).